DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6-9, 11-12, 14-16 and 18-20 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1, 3-9, 11-16, and 18 under 35 U.S.C. 112b have been fully considered and are persuasive. The rejections have been withdrawn. However, new 112(b) rejections are applied to claims 1, 3-4, 6-9, 11-12, 14-16 and 18-20.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1, 3-9, 11-16 and 18 have been fully considered but they moot in light of the references being applied in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6-9, 11, 12, 14-16 and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,288,086 in view of Palermo et al. (US 20170177396 A1 herein Palermo).
Although the claims at issue are not identical, they are not patentably distinct from each
other.
Regarding claim 1 of the instant application, the following table compares claim 1 with
claim 1 of U.S. Patent No. 11,288,086. The differences are bolded.
Instant Application
U.S. Patent No. 11,288,086
1. A management apparatus for a network including servers on which virtual network functions operate, the management apparatus comprising: 
a database configured to store associated information between at least one virtual network function operating on a server and server attribute information of the server, the server attribute information indicating whether or not the server includes a programmable logic circuit as an operation subject of a virtual network function; and a processor configured to manage the servers based on the associated information stored in the database, wherein the servers includes at least one server that includes the programmable logic circuit, wherein the processor is further configured to, when performing migration of the virtual network function from a first server to a second server, select the second server based on a determination that the second server has an attribute matched to an attribute of the first server based on the associated information, the attribute indicating equipping of the programmable logic circuit the associated information.
1. A management apparatus of a network including servers on which virtual network functions operate, comprising: 

a database that stores information indicating a correspondence between at least one virtual network function operating on a server and a programmable logic circuit capable of operating at least part of a virtual network function, information related to performance of a first programmable logic circuit and a second programmable logic circuit, and information related to performance of the virtual network function, wherein a first server includes the first programmable logic circuit and a second server includes the second programmable logic circuit; and a processor configured to execute instructions to: stop processing of a forwarding graph to which the virtual network function belongs; control the second server to configure the second programmable logic circuit of the second server as similar to the first programmable logic circuit of the first server; control the first and second servers to perform migration of a virtual network function operated by the first programmable logic circuit of the first server to the second server, based on the information indicating the correspondence, the information related to performance of the first programmable logic circuit and the second programmable logic circuit, and the information related to performance of the virtual network function; control the second server to operate at least part of the virtual network function of the first server on the second programmable logic circuit of the second server; and restart the processing of the forwarding graph after the migration has been completed.


Although the claims at issue are not identical, they are not patentably distinct from each
other. U.S. Patent No. 11,288,086 does not explicitly claim a database configured to store associated information, server attribute information of the server, the server attribute information indicating whether or not the server includes a programmable logic circuit; to manage the servers based on the associated information stored in the database; select the second server based on a determination that the second server has an attribute matched to an attribute of the first server based on the associated information, the attribute indicating equipping of the programmable logic circuit the associated information.

Although U.S. Patent No. 11,288,086 does not explicitly claim a database configured to store associated information, it does claim a database that stores information indicating a correspondence. The words associated and correspondence are synonyms, so it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store associated information rather than correspondence information. 

Although U.S. Patent No. 11,288,086 does not explicitly claim to manage the servers based on the associated information stored in the database, it does claim “control the first and second servers to perform migration of a virtual network function operated by the first programmable logic circuit of the first server to the second server, based on the information indicating the correspondence”. Migrating a virtual network function from a first server to a second server is a form of managing servers and the information indicating the correspondence is associated information that is stored on the database. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify U.S. Patent No. 11,288,086 so that the servers are managed based on the associated information stored in the database so that servers can be managed beyond just migrating virtual network functions from server to server. 

However, Palermo teaches server attribute information of the server, the server attribute information indicating whether or not the server includes a programmable logic circuit (Fig. 7; [0068] Server rack 700 utilizing a combination of standard servers (SKX compute nodes 708) as well as standard servers with programmable logic available for acceleration offload (SKX+FPGA compute nodes 710).);
select the second server based on a determination that the second server has an attribute matched to an attribute of the first server based on the associated information, the attribute indicating equipping of the programmable logic circuit the associated information (Figs. 5, 6, 8; [0148-0153] detecting an overload condition for a first VM; identifying an offending task causing the overload condition; identifying an FPGA to perform needs-based acceleration; provisioning a new second VM; loading the FPGA that is identified with the needs-based acceleration; and migrating from the first VM to the second VM; [0067] NFV orchestrator 604 initially configures the system for performing the method, with the task or tasks being performed on VM 600. In step 1, an overload condition is detected, with the offending task identified in step 2. A needs-based acceleration is selected in step 4, with a new VM (e.g., VM 602) being provisioned in step 4. FPGA 514 is then loaded with the selected need-based acceleration in step 5, followed by migration to the new VM, which takes over processing of the task(s); [0068] Server rack 700 utilizing a combination of standard servers (SKX compute nodes 708) as well as standard servers with programmable logic available for acceleration offload (SKX+FPGA compute nodes 710); [0050] virtual switch/virtual routers in the VMM/OS or in user data plane may start dropping packets in traffic spikes in which case vSwitch/vRouters processing may be offloaded to an FPGA; [0078] virtual machines (VMs) running a plurality of service application including service application comprising virtual network functions (VNFs); abstract lines 4-6 Compute platform hosting virtualized environments including virtual machines (VMs) running service applications performing network function virtualization (NFV); As shown in the figures, a virtual network function is migrated from a compute platform with an FPGA to a compute platform with an FPGA.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the claims of U.S. Patent No. 11,288,086 with the teachings of Palermo because Palermo’s teaching of migrating to servers with FPGA maximizes efficiency (see Palermo, [0055] By automatically assigning FPGA workload-specific acceleration to relieve cloud platform compute and networking bottlenecks, service providers can maximize Server efficiency and obtain a capability that allows them to adjust business “clock hours” billing and maintaining SLAs.).

Similar claim mappings of the remaining claims would have been obvious to a person
having ordinary skill in the art but have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 3 and 11 (line numbers refer to claim 3):
	Lines 2-4 recite “select the second server further based on an instruction from outside or on a characteristic of the virtual network function” but this is not supported by the specification. Claim 1 recites “performing migration of the virtual network function from a first server to a second server”. The specification recites in paragraph [0029] that “In Fig. 6, when the server management unit 102 attempts to start a VNF (FW, for example), the server management unit 102 determines whether or not an operator instructs a use of an FPGA-equipped server via the user interface 105 (operation 201)”. Therefore, instruction from outside (ie. user) is used to determine which server to start the VNF and not a migration destination server. The specification recites in paragraph [0035] that “when the VNF to be started (in this case, FW) is suitable for the FPGA (Yes at operation 204 of Fig. 6), the server management unit 102 of the management apparatus 10 automatically selects an FPGA-equipped server A or B, and starts the FW on the FPGA”. Therefore, the type of VNF is used to determine the suitability of a server for the VNF to start on. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-9, 11, 12, 14-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1:
	Lines 11-15 recite “select the second server based on a determination that the second server has an attribute matched to an attribute of the first server based on the associated information, the attribute indicating equipping of the programmable logic circuit the associated information” but it is unclear what “indicating equipping of the programmable logic circuit the associated information” means. 

As per claims 1, 9, and 18 (line numbers refer to claim 1):
	Lines 12-14 recite “the second server has an attribute matched to an attribute of the first server based on the associated information, the attribute indicating equipping of the programmable logic circuit” but it is unclear what “the attribute” refers to since the second server has an attribute and the first server also has an attribute. Lines 13-14 recite “the programmable logic circuit” but in order for the second server and first server to match, the first and second servers would both need a programmable logic circuit so it is unclear why “the” is used as an article before “programmable logic circuit”. 
Additionally, lines 3-6 recite “a database configured to store associated information between at least one virtual network function operating on a server and server attribute information of the server, the server attribute information indicating whether or not the server includes a programmable logic circuit as an operation subject of a virtual network function”. Therefore, it is unclear how whether or not an attribute of the second server matches an attribute of the first server can be determined based on the associated information when the associated information only includes server attribute information of the server, indicating that server attribute information of only one server is stored. In addition, it is unclear whether or not the server attribute information stored in the database is regarding the first or second server. Furthermore, it is unclear whether “at least one virtual network function” is the same as “a virtual network function” because “at least one virtual network function” operates on a server and there is an indication of whether or not the server includes a programmable logic circuit as an operation subject of a virtual network function (If they refer to the same virtual network function, the same terms should be used).  
	Lines 7-8 recite “manage the servers based on the associated information stored in the database” but the database only stores associated information between at least one virtual network function operating on a server and server attribute information of the server. Therefore, it is unclear how multiple servers can be managed based on the associated information when the associated information only describes one server. 

As per claims 3, 4, 6, 11, 12, and 14 (line numbers refer to claim 3):
Lines 2-4 recite “select the second server further based on an instruction from outside or on a characteristic of the virtual network function” but it is unclear whether the second server is selected based on an outside instruction or a characteristic of the virtual network function in addition to matching attributes indicating equipping of the programmable logic circuit or if the criteria for selecting the second server in claim 3 are alternative criteria for selecting the second server. A similar rejection can be made for claims 4, 6, 11, 12, and 14. 

As per claims 8 and 16 (line numbers refer to claim 8):
	Lines 2-6 recite “the second server further includes: a server processor configured to implement a desired virtual network function by software control wherein the programmable logic circuit is configured to implement a desired virtual network function by configuration data” but it is unclear what is included in the second server. The word “wherein” should be replaced with “and” to indicate the server processor and the programmable logic circuit are both in the second server. 
	Lines 7-8 recite “the processor is further configured to select the server processor or the programmable logic circuit as an operation subject of the virtual network function” but it is unclear whether the processor is selecting the sever processor or the programmable logic circuit as a place where the virtual network function starts operation or a migration destination. 

As per claim 18:
	Lines 13-16 recite “based on the associated information, the attribute indicating equipping of the programmable logic circuit, based on the associated information, the attribute indicating equipping of the programmable logic circuit” which is redundant. 

As per claim 20:
	Lines 2-3 recite “managing a first layer of the network in cooperation with another management apparatus for managing a second layer of the network” but it is unclear why there is “another management apparatus” when claim 9, which claim 20 depends upon, does not recite a first management apparatus. 

As per claims 7, 15, and 19, they are dependent claims that depend on independent claims 1 and 9 and did not cure the deficiencies of claims 1 and 9. Therefore they are rejected for the same reasons as claims 1 and 9 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8, 9, 11, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al.  (WO2017092568A1 herein Zhang) in view of Palermo et al. (US 20170177396 A1 herein Palermo).
Claim mappings for Zhang have been mapped using a human translation of WO2017092568A1.
Zhang was cited in a previous office action.

As per claim 1, Zhang teaches the invention substantially as claimed including a management apparatus for a network including servers on which virtual network functions operate (pg. 16 lines 1-3 configuration manager for realizing the above-mentioned method for configuring the virtual network function; pg. 19 lines 19-21 system architecture in which an acceleration device for network functions can be configured, which consists of a general server and a plurality of acceleration devices; pg. 24 lines 5-8 implementing communication between different acceleration devices, and a network interface card…is used for connecting the system to the network), the management apparatus comprising: 
a database configured to store associated information between at least one virtual network function operating on a server and server attribute information of the server, the server attribute information indicating a programmable logic circuit as an operation subject of the virtual network function (Fig. 3; pg. 25 lines 3-4 NF instance library comprises an instance file for each service function based on each acceleration device; pg. 5 line 7 acceleration devices, such as MIPS, GPU, FPGA, and CPU; pg. 29 lines 12-19 the NF description table comprises a plurality of NF description entries, each entry comprises an instance descriptor (i.e. a string of numbers in each entry in Fig. 3), each instance descriptor is obtained by encoding the parameters of each NF instance, the parameters include an NF instance type NF, a device type D, a maximum capacity E supported by the NF instance support, an average processing batch value B, a device utilization rate U, a throughput T; pg. 30 lines 6-8 In Fig. 3, there are a total of four NF instance types, namely, firewall (represented by F), routing (represented by R), DPI (represented by D), and network address translation); and 
a processor configured to manage the servers based on the associated information stored in the database, wherein the servers includes at least one server that includes the programmable logic circuit (pg. 16 lines 1-4 a configuration manager for realizing the above-mentioned method for configuring the virtual network function, which specifically comprises: a receiver, a processor; pg. 7 lines 1-6 obtaining the NF instance file which meets the network function requirement of the service node from the network function NF instance library comprises: Obtaining an NF description table entry which comprises an instance descriptor which meets the network function requirement from the NF description table; pg. 5 line 7 acceleration devices, such as…FPGA; In other words, NF description table entry with network function and acceleration device type is mapped to associated information, and acceleration devices such as FPGA is mapped to server that includes the programmable logic circuit. Servers are managed based on the associated information because network function requirements for a service node are provided and the NF description table entry that matches the requirements are obtained and the NF description table entry includes the associated information which includes the acceleration device type and virtual network function type.),
wherein the processor is further configured to, when performing the virtual network function, select the second server based on a determination that the second server has an attribute, the attribute indicating equipping of the programmable logic circuit the associated information (pg. 12 lines 18-22 A processing module, used for obtaining an NF instance file which meets the network function requirement of the service node from a network function NF instance library, wherein the NF instance library includes an instance file for each service function based on each acceleration device; pg. 7 lines 12-14 according to the performance requirements in the network function requirements to obtain the instance descriptor which can meet the requirements; pg. 5 lines 1-2 instance descriptor comprises a function type and at least one of the following parameters: an acceleration device type; pg. 4 lines 13-15 the network functions using different acceleration devices can be searched in the instance library; pg. 34 lines 13-23 based on the fourth instance descriptor set selected in step S204, the accelerator type D (such as CPU, GPU, FPGA, etc.) and the utilization rate U are selected, and if an appropriate NF description table entry can be selected, the selection is fed back to be completed…The ‘appropriate’ herein refers to preferentially selecting acceleration devices with low utilization rate, or selecting according to the preset priority order of acceleration devices for each network function, and selecting the acceleration device with the best acceleration effect for each network function; pg. 17 lines 7-13 processor is specifically used for:…Obtaining an NF instance file which meets the network function requirement from the instance files in the NF instance library according to the obtained NF description table entry). 

	Zhang fails to teach the server attribute information indicating whether or not the server includes a programmable logic circuit; when performing migration of the virtual network function from a first server to a second server, select the second server based on a determination that the second server has an attribute matched to an attribute of the first server based on the associated information, the attribute indicating equipping of the programmable logic circuit the associated information.

However, Palermo teaches the server attribute information indicating whether or not the server includes a programmable logic circuit (Fig. 7; [0068] Server rack 700 utilizing a combination of standard servers (SKX compute nodes 708) as well as standard servers with programmable logic available for acceleration offload (SKX+FPGA compute nodes 710).); 
when performing migration of the virtual network function from a first server to a second server, select the second server based on a determination that the second server has an attribute matched to an attribute of the first server based on the associated information, the attribute indicating equipping of the programmable logic circuit the associated information (Fig. 5, 6, 8; [0148-0153] detecting an overload condition for a first VM; identifying an offending task causing the overload condition; identifying an FPGA to perform needs-based acceleration; provisioning a new second VM; loading the FPGA that is identified with the needs-based acceleration; and migrating from the first VM to the second VM; [0067] NFV orchestrator 604 initially configures the system for performing the method, with the task or tasks being performed on VM 600. In step 1, an overload condition is detected, with the offending task identified in step 2. A needs-based acceleration is selected in step 4, with a new VM (e.g., VM 602) being provisioned in step 4. FPGA 514 is then loaded with the selected need-based acceleration in step 5, followed by migration to the new VM, which takes over processing of the task(s); [0068] Server rack 700 utilizing a combination of standard servers (SKX compute nodes 708) as well as standard servers with programmable logic available for acceleration offload (SKX+FPGA compute nodes 710); [0050] virtual switch/virtual routers in the VMM/OS or in user data plane may start dropping packets in traffic spikes in which case vSwitch/vRouters processing may be offloaded to an FPGA; [0078] virtual machines (VMs) running a plurality of service application including service application comprising virtual network functions (VNFs); abstract lines 4-6 Compute platform hosting virtualized environments including virtual machines (VMs) running service applications performing network function virtualization (NFV); As shown in the figures, a virtual network function is migrated from a compute platform with an FPGA to a compute platform with an FPGA.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Zhang with the teachings of Palermo because Palermo’s teaching of migrating to servers with FPGA maximizes efficiency (see Palermo, [0055] By automatically assigning FPGA workload-specific acceleration to relieve cloud platform compute and networking bottlenecks, service providers can maximize Server efficiency and obtain a capability that allows them to adjust business “clock hours” billing and maintaining SLAs.).
	
As per claim 3, Zhang and Palermo teach the management apparatus according to claim 1. Zhang specifically teaches wherein4 PRELIMINARY AMENDMENT Attorney Docket No.: Q242324 Appln. No.: Entry into National Stage of PCT/JP2017/012222the processor is further configured to select the second server further based on an instruction from outside or on a characteristic of the virtual network function (pg. 12 lines 14-22 receiving a network function configuration request sent by a network management system, the network function configuration request comprising the network function requirement of a service node; A processing module, used for obtaining an NF instance file which meets the network function requirement of the service node from a network function NF instance library, wherein the NF instance library includes an instance file for each service function based on each acceleration device; pg. 11 lines 2-4 appropriate NF instances can be quickly and effectively selected online, and the selection and configuration of acceleration resources are automatically completed; pg. 23 lines 8-12 configuration manager receives a network function configuration request sent from a network management system (as from outside) (a system which can be operated by a user to input related requirements can be a separate device or a system installed in the general server). The network function configuration request comprises the network function requirement; pg. 7 lines 12-14 according to the performance requirements in the network function requirements to obtain the instance descriptor which can meet the requirements; pg. 5 lines 1-2 instance descriptor comprises a function type and at least one of the following parameters: an acceleration device type; pg. 29 lines 1-3 configuration of acceleration resources of the network function can be realized according to the network function requirements in the network function configuration request; pg. 9 line 13 select according to the order of an NF type).  

As per claim 6, Zhang and Palermo teach the management apparatus according to claim 1. Zhang specifically teaches wherein the processor is further configured to select the second server in accordance with preset priority (pg. 12 lines 18-22 A processing module, used for obtaining an NF instance file which meets the network function requirement of the service node from a network function NF instance library, wherein the NF instance library includes an instance file for each service function based on each acceleration device; pg. 5 lines 1-2 instance descriptor comprises a function type and at least one of the following parameters: an acceleration device type; pg. 34 lines 19-21 preferentially selecting acceleration devices with low utilization rate, or selecting according to the preset priority order of acceleration devices for each network function; pg. 29 lines 1-3 configuration of acceleration resources of the network function can be realized according to the network function requirements in the network function configuration request5).

As per claim 8, Zhang and Palermo teach the management apparatus according to claim 1. Zhang specifically teaches wherein the second server further includes: a server processor configured to implement a desired virtual network function by software control (pg. 5 line 7 acceleration devices, such as…CPU; pg. 12 lines 14-16 receiving a network function configuration request sent by a network management system, the network function configuration request comprising the network function requirement; pg. 26 lines 7-12 obtains an NF instance file which meets the network function requirement from the instance files in the NF instance library. The instance file of the network function in the present solution refers to a program and a configuration file which realizes the network function, or a program and a configuration file which realizes the functions of different acceleration devices and the network function; pg. 2 line 23-pg. 3 line 1 network function virtualization implements network functions through software) 
wherein the programmable logic circuit is configured to implement a desired virtual network function by configuration data (pg. 5 lines 7-12 acceleration devices, such as…FPGA, need to be set in the entire system, and…the above-mentioned NF instance library, needs to be configured, and the instance library comprises an instance for each network function corresponding to each acceleration device; pg. 17 lines 11-13 Obtaining an NF instance file which meets the network function requirement from the instance files in the NF instance library according to the obtained NF description table entry; In other words, configuration data is the data in the NF instance library.), and 
the processor is further configured to select the server processor or the programmable logic circuit as an operation subject of the virtual network function (pg. 12 lines 18-22 A processing module, used for obtaining an NF instance file which meets the network function requirement of the service node from a network function NF instance library, wherein the NF instance library includes an instance file for each service function based on each acceleration device; pg. 39 lines 1-3 Obtaining an NF instance file which meets the network function requirement from the instance files in the NF instance library according to the obtained NF description table entry; pg. 43 lines 1-2 The instance descriptor comprises a function type and at least one of the following parameters: an acceleration device type; pg. 5 lines 7-8 acceleration devices, such as…FPGA, and CPU, need to be set in the entire system).  

As per claims 9, 11, 14, and 16, they are method claims of claims 1, 3, 6, and 8, respectively. Therefore, they are rejected for the same reasons as claims 1, 3, 6, and 8 above.

As per claim 18, it is a non-transitory computer-readable medium claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Zhang teaches storing a program for causing a computer to function as a management apparatus, the program comprising a set of instructions (pg. 2 line 9 The present invention relates to computer technology; pg. 16 lines 1-4 a configuration manager for realizing the above-mentioned method for configuring the virtual network function, which specifically comprises: a receiver, a processor, and a memory for storing programs). 

As per claim 19, Zhang and Palermo teach the management apparatus according to claim 1. Zhang specifically teaches wherein the management apparatus manages a first layer of the network in cooperation with another management apparatus for managing a second layer of the network (pg. 2 line 23-pg. 3 line 2 The network function virtualization implements network functions through software, which can run on various standard server hardware; pg. 23 lines 8-11 The configuration manager receives a network function configuration request sent from a network management system (a system which can be operated by a user to input related requirements can be a separate device or a system installed in the general server); pg. 19 lines 18-23 the present invention also provides an elastic and scalable system architecture in which an acceleration device for network functions can be configured, which consists of a general server and a plurality of acceleration devices. The general server is provided with a configuration manager for users to execute the above technical solutions, an NF instance library).

As per claim 20, it is a method of claim 19, so it is rejected for the same reasons as claim 19 above.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Palermo, as applied to claims 1 and 9 above, and further in view of Xia et al. (US Pub. 2017/0039089 A1 herein Xia). PRELIMINARY AMENDMENT Attorney Docket No.: Q242324Appln. No.: Entry into National Stage of PCT/JP2017/012222 
Xia was cited in a previous office action.

As per claim 4, Zhang and Palermo teach the management apparatus according to claim 1. Zhang specifically teaches wherein the processor is further configured to select the second server (pg. 12 line 18 A processing module, used for obtaining an NF instance file; pg. 9 lines 8-14 obtain an appropriate NF instance…select according to…accelerator type; pg. 43 lines 1-2 The instance descriptor comprises a function type and at least one of the following parameters: an acceleration device type; pg. 29 lines 1-3 configuration of acceleration resources of the network function can be realized according to the network function requirements in the network function configuration request).

Zhang and Palermo fail to teach select the second server further based on a type of the programmable logic circuit.

However, Xia teaches select the second server further based on a type of the programmable logic circuit (Table 2; [0050] lines 5-11 three different FPGA hardware acceleration devices can provide different acceleration resources. The virtualized acceleration manager determines, by querying the service resource level correspondence table, corresponding resource descriptions for mapping the acceleration resource needed by the VNF onto different hardware acceleration devices; [0049] lines 9-15 if an acceleration resource needed by the VNF is a throughput of 2 Gbps, a resource description on the FPGA hardware acceleration platform is: LUT 200 K to 250 K and BRAM 480 K to 500 KB, and in this case, an FPGA whose LUT is greater than 250 K and whose BRAM is greater than 500 KB needs to be selected in the hardware resource information table). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang and Palermo by selecting different types of programmable logic circuits in order to select the programmable logic device that is the most suitable for a given virtual network function as taught by Xia (see Xia, [0049] lines 9-15 if an acceleration resource needed by the VNF is a throughput of 2 Gbps, a resource description on the FPGA hardware acceleration platform is: LUT 200 K to 250 K and BRAM 480 K to 500 KB, and in this case, an FPGA whose LUT is greater than 250 K and whose BRAM is greater than 500 KB needs to be selected in the hardware resource information table.)
As per claim 12, it is a method claim of claim 4 and therefore it is rejected for the same reason as claim 4. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Palermo, as applied to claim 1 and 9 above, and further in view of Tarui et al. (US Pub. 2014/0068045 Al). 
Tarui was cited in the IDS filed on 04/02/2019.

As per claim 7, Zhang and Palermo teach the management apparatus according to claim 1.

	Zhang and Palermo fail to teach wherein the processor is further configured to, select the second server to switch a path passing through a first server configured to implement the virtual network function to a path passing through the second server.

	However, Tarui teaches wherein the processor is further configured to, select the second server to switch a path passing through a first server configured to implement the virtual network function to a path passing through the second server (Fig. 9A, 9B; [0070] lines 1-3 The domain management server 300 is a computer for managing the physical nodes 100 in the domain 15. The domain management server 300 includes a CPU; [0129] lines 1-2 Hereinafter, migration of the virtual node C (200-3) from the physical node C (100-3) to the physical node D; [0026] lines 42-44 switches communication paths to the created communication paths for switching the virtual links; [0084] lines 2-5 the VM 110 provides programmable functions for the virtual node 200. For example, the VM 110 executes a program to implement the function to convert the communication protocol; [0101] lines 1-2 The physical node C (100-3) includes a plurality of servers; [0148] the node management unit 931 of the physical node C (100-3) does not deactivate the VM_C (110-3) until receipt of notices of completion of virtual link switching from the physical node A (100-1) running the VM_A (110-1) and the physical node B (100-2) running the VM_B (110-2); abstract The network system provides a virtual network system including virtual nodes allocated computer resources of the physical nodes. In a case where the network system performs migration of a first virtual node for executing service using computer resources of a first physical node to a second physical node, the network system creates the communication paths for connecting the second physical node and the neighboring physical nodes on the physical links, starts the service executed by the first virtual node using the computer resources secured by the second physical node, switches communication paths to the created communication paths for switching the virtual links.).  

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Zhang and Palermo with the teachings of Tarui because Tarui’s teaching of switching virtual nodes from physical node C to D provides Zhang and Palermo with the advantage of switching when physical nodes do not have enough computer resources (see Tarui, [0015] lines 1-5 For example, in the case of increasing the amount of computer resources allocated to a virtual node, if the physical node does not have enough computer resources, the virtual node needs to be transferred to another physical node having a sufficient amount of computer resources). 

As per claim 15, it is a method claim of claim 7. Therefore, it is rejected for the same reasons as claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached at (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195